Citation Nr: 0418435	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for pes 
planus of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 4, 1982, to 
June 30, 2001; she also had 10 months and 1 day of active 
service prior to January 4, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO granted service 
connection for pes planus of the left foot, and assigned a 
noncompensable rating effective from July 1, 2001.

In her substantive appeal, received by the RO in February 
2003, the veteran indicated that she was only appealing the 
issues of entitlement to initial compensable evaluations for 
pes planus of the left foot and bilateral hearing loss.  
Subsequently, during a March 2004 hearing before the 
undersigned Veterans Law Judge at the RO in St. Louis, 
Missouri, she withdrew all claims except the claim of 
entitlement to an initial compensable evaluation for pes 
planus of the left foot.  

Because this appeal comes from an initial rating assigned in 
conjunction with the grant of service connection, the Board 
must analyze whether different percentage ratings are 
warranted since the award of service connection, July 1, 2001 
(so-called "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999). 


REMAND

The veteran contends that her pes planus of the left foot is 
more severely disabling than the initial noncompensable 
evaluation reflects.  She asserts that she has constant pain 
with prolonged standing and walking, which interferes with 
her ability to perform her job in telephone maintenance.  She 
also maintains that because of her pain she is unable to run 
or wear dress shoes without getting pain or cramping in her 
feet.  

The veteran also maintains that the most recent VA 
examination of her feet, which was performed in January 2002, 
was inadequate because it was performed with her lying down 
on an examination table; thus, the examiner was unable to 
determine certain clinical manifestations of her pes planus 
of the left foot (i.e., evidence of weight-bearing line over 
or medial to the great toe, or inward bowing of the tendo 
achillis), which are necessary in order to properly evaluate 
her claim.  

The veteran's service-connected pes planus of the left foot 
is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2003).  Under that code, a noncompensable 
evaluation will be assigned for mild pes planus: symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation will be assigned where there is evidence of 
moderate disability; weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilaterally or 
unilaterally.  When there is severe bilateral acquired flat 
foot; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, a 
30 percent evaluation is warranted.  Where the condition is 
severe, as noted above, but unilateral, a 20 percent 
evaluation is warranted.  Pronounced pes planus; marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating if the 
impairment is bilateral and 30 percent if unilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  

In this case, the January 2002 VA examination report does not 
completely address the aforementioned rating criteria.  
Another examination is therefore required.

Finally, during a March 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified that she had sought 
treatment for her service-connected pes planus of the left 
foot from a private podiatrist, who gave her shoe inserts and 
painkillers.  (Transcript (T.) at page (pg.) 7).  In order to 
ensure that her claim for an initial compensable evaluation 
for service-connected pes planus of the left foot is 
adjudicated on the basis of a complete evidentiary record, an 
attempt should be made to obtain these records. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence she should 
yet submit, if any, and of the 
information or evidence that VA will yet 
obtain or try to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in her 
possession.  38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her service-connected pes planus of the 
left foot since July 2001, to 
specifically include the treating 
podiatrist mentioned during the March 
2004 hearing.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folders.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the severity of her service-
connected pes planus of the left foot.  
The claims folders and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  The examination report 
should reflect that a review of the 
claims folders was made.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's pes planus of the left foot and 
to comment on their severity.  

Specifically, the examiner should address 
whether the veteran has moderate symptoms 
such as weight-bearing line over or 
medial to the great toe; inward bowing of 
the tendo achillis, pain on manipulation 
and use of the feet; severe symptoms such 
as marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities; or pronounced symptoms, to 
include marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by shoes or 
appliances.  A complete rationale for all 
opinions expressed must be provided.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

